EXHIBIT 13 Killbuck Bancshares, Inc. Corporate Profile Killbuck Bancshares, Inc. (the “Company”) was incorporated under the laws of the State of Ohio for the primary purpose of acquiring and holding all of the outstanding shares of The Killbuck Savings Bank Company (the “Bank”).The principal office of the Company is located at 165 N. Main Street, Killbuck, Ohio. The Killbuck Savings Bank Company was established under the banking laws of the State of Ohio in September of 1900.The Bank is headquartered in Killbuck, Ohio, in Holmes County. Holmes County is located in northeastern Ohio.The Bank deposits are insured by the Federal Deposit Insurance Corporation (“FDIC”), and it is regulated by the Ohio Division of Financial Institutions (“ODFI”) and the Board of Governors of the Federal Reserve System (“FRB”). The Bank provides customary retail and commercial banking services to its customers, including checking, savings and time deposit accounts, Health Savings Accounts (“HSA”), internet banking, bill payment, and safe deposit facilities, as well as a full complement of real estate, commercial and consumer loan products. Stock Market Information While there is no established public trading market for our common stock, our shares are currently quoted in the inter-dealer quotation, or “over-the-counter,” marketplace under the trading symbol “KILB.”Over-the-counter securities are generally considered to be any equity securities not otherwise listed on a national exchange, such as NASDAQ, NYSE or Amex.The principal over-the-counter market is operated by OTC Markets Group, Inc. (formerly Pink OTC Markets Inc.), which provides quotes for the Company on its middle tier, the OTCQB.All OTCQB companies are reporting with the SEC or a U.S. banking regulator, but there are no financial or qualitative standards to be in this tier.Community Banc Investments (“CBI”), a licensed intrastate securities dealer that specializes in marketing the stock of independent banks located in Ohio, also handles a limited amount of the Company’s stock transactions. The common stock of the Company trades infrequently.Parties interested in buying or selling the Company’s stock are generally referred to CBI. The quarterly share price information in the table below was obtained from CBI and the OTC Markets Group, Inc. Quarter Ended High Low Cash Dividends Paid March 31 $ $ N/A June 30 $ September 30 N/A December 31 $ March 31 $ $ N/A June 30 $ September 30 N/A December 31 $ At December 31, 2011, the Company had approximately 988 shareholders of record. Management does not have knowledge of the prices paid in all transactions and has not verified the accuracy of those prices that have been reported.Because of the lack of an established market for the Company’s stock, these prices may not reflect the actual prices at which the stock would trade in a more active market. Historically, the Company has paid dividends on a semi-annual basis. 1 Selected Consolidated Financial Data The following table sets forth general information and ratios of the Company at the dates indicated (in thousands, except share data and shares). Year Ended December 31, For The Year: Total interest income $ Total interest expense Net interest income Provision for loan losses 2 61 Net interest income after provision for loan losses Total noninterest income Total noninterest expense Income before income taxes Income tax expense Net income $ Per share data Earnings $ Dividends $ Book value (at year end) $ Average no. of shares outstanding Year-end balances: Loans receivable, net $ Securities Total assets Deposits Borrowings Shareholders’ equity Significant ratios: Return on average assets % Return on average shareholders’ equity Dividend payout Average shareholders’ equity to average assets Loan to deposits Allowance for loan losses to total loans 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Killbuck Bancshares, Inc. is the holding company for its wholly-owned subsidiary, The Killbuck Savings Bank Company (the “Bank”) (hereinafter collectively the “Company”).The following discussion and analysis is intended to provide information about the financial condition and results of operations of the Company and should be read in conjunction with the audited Consolidated Financial Statements and Notes thereto, as well asother discussions appearing elsewhere in this Annual Report and the Company’s Form 10-K. Certain information presented in this discussion and analysis and other statements concerning future performance, developments or events, and expectations for growth and market forecasts constitute forward-looking statements which are subject to a number of risks and uncertainties, including interest rate fluctuations, changes in local or national economic conditions, and government and regulatory actions which might cause actual results to differ materially from stated expectations or estimates. Critical Accounting Policies The Company’s accounting policies are integral to understanding the financial results reported.The Company’s accounting policies are described in detail in the Notes to the Consolidated Financial Statements.Our most complex accounting policies require a high degree of management’s judgment to ascertain the proper valuation of assets, liabilities, commitments and contingencies.We have established detailed policies and control procedures that are intended to ensure valuation methods which are well controlled and applied consistently from period to period. Further, the policies and procedures are intended to ensure that the process for changing accounting methodologies occurs in an appropriate manner.The following is a brief description of our current accounting policies involving significant management judgment. Allowance for Loan Losses Determining the appropriate level of the allowance for loan losses involves a significant degree of management’s judgment.The Company’s allowance for loan losses provides for probable losses based upon evaluations of known and inherent risks in the loan portfolio. Management uses historical information to assess the adequacy of the allowance for loan losses, as well as prevailing business and other economic environmental factors that may impact the portfolio in a manner currently unforeseen.The allowance is increased by the provision for loan losses and by recoveries of loans previously charged-off, and reduced by loans charged-off.For a more comprehensive discussion of the Company’s methodology of assessing the adequacy of the allowance for loan losses, refer to “Notes to Consolidated Financial Statements” elsewhere herein. Goodwill and Other Intangible Assets The Company must assess goodwill and other intangible assets each year for impairment.Accounting standards allows a Company to first assess qualitative factors to determine whether it is necessary to perform the two-step goodwill impairment test. The two-step test entails estimating cash flows for future periods.If the future cash flows are insufficient to recover the recorded goodwill and other intangible asset balances, the Company would be required to take a charge against earnings to reflect the assets at the lower carrying value. Financial Overview Events in the domestic and global financial markets during the three year period under review have presented significant challenges to the Company, as well as all other banking institutions in the United Sates. Specifically, a worldwide liquidity crisis reached its apex in the first quarter of 2009. The specter of a continuing international liquidity crisis mandated that the Company’s management carry excess liquid assets (cash and short term investments) throughout the years 2010 and 2011. This environmentally necessitated decision, integrated with the Fed’s easing of interest rates, negatively impacted the Company’s income in 2010 and 2011, as yields on investments and Federal funds sold declined precipitously as compared to prior years. 3 In addition, despite an absence of deteriorating asset quality, and despite maintaining the Bank’s status as a high performance financial institution, the Company was forced to pay for the clean-up of the banking system’s risk-takers. Over the past three years our FDIC insurance costs were $563 thousand in 2009, to $366 thousand in 2010 and $331 thousand in 2011. The reported results of the Company, as further discussed below, are dependent on a variety of factors, including the general interest rate environment, competitive conditions in the industry, governmental policies and regulations and conditions in the markets for financial assets.Except as otherwise discussed herein, we are not aware of any market or institutional trends, events or uncertainties that are expected to have a material effect on liquidity, capital resources or operations.Net interest income is the largest component of net income, and consists of the difference between income generated on interest-earning assets and interest expense incurred on interest-bearing liabilities.Net interest income is primarily affected by the volume, interest rates and composition of interest-earning assets and interest-bearing liabilities For 2011, we recorded net income of $2.9 million compared to $3.0 million for 2010 and $3.1 million for 2009. Non-interest income was $1.8 million for 2011 compared to $2.0 million for 2010 and $1.7 million for 2009. Total non-interest expenses were $9.0 million in 2011 compared to $9.2 million in 2010 and $9.1 million in 2009. Earnings per share for 2011 were $4.67 compared to $4.83 for 2010 and $5.07 for 2009. Comparison of Financial Condition at December 31, 2011 and 2010 The Company’s assets at December 31, 2011 totaled $436.5 million, an increase of $31.5 million, or 7.8% over 2010 totals. The asset growth during 2011 generally reflects a $32.9 million, or 9.2% increase in total deposits. The noninterest-bearing demand deposits and interest-bearing demand deposits increased $12.8 million and $6.0 million, respectively. Money market deposits, savings deposits and time deposits increased $2.7 million, $8.9 million and $2.5 million, respectively.The increases are attributable to new deposit account growth and growth of existing accounts.The deposit growth is generally reflective of the Company’s continuing marketing efforts directed at profitable organic growth. Cash and cash equivalents decreased by $11.7 million, while investment securities increased by $23.8 million at December 31, 2011. Management has felt compelled to maintain high liquid asset balances over the past few years due to economic uncertainty in the environment.During 2011, a portion of cash and cash equivalent funds were redeployed to the investment portfolio. Loans receivable increased during 2011 by $19.3 million, or 9.4%, totaling $224.3 million at year-end. The Company experienced growth in the residential real estate, farm, commercial real estate and construction real estate portfolio of $10.1 million, $1.1 million, $6.9 million and $2.1 million, respectively.The commercial and other loans decreased $0.3 million and the consumer and credit card loan portfolio decreased $1.0 million.The growth in residential real estate can generally be attributable to the favorable residential mortgage rates available in 2011. The growth in commercial real estate loans reflects higher demand in that category. The Company’s allowance for loan losses at December 31, 2011 totaled $2.3 million, or 1.00% of total loans, as compared to $2.7 million, or 1.28% of total loans at December 31, 2010. The decrease in portfolio coverage during 2011 is principally attributable to a decline in impaired loans, past due loans and loans classified as special mention and substandard. The allowance for loan losses is management’s estimate of the amount of probable credit losses in the portfolio.The Company determines the allowance for loan losses based upon an ongoing evaluation.This evaluation is inherently subjective, as it requires material estimates, including the amounts and timing of cash flows expected to be received on impaired loans that may be susceptible to significant change.Increases to the allowance for loan losses are made by charges to the provision for loan losses.Loans deemed uncollectible are charged against the allowance for loan losses.Recoveries of previously charged-off amounts are credited to the allowance for loan losses. 4 The Company’s allowance for loan losses is the accumulation of various components calculated based upon independent methodologies.All components of the allowance for loan losses represent an estimation performed according to either Financial Accounting Standards Board Accounting Standards Codification Topic 450-Contingencies, or Topic 310-Receivables.Management’s estimate of each allowance component is based on certain observable data that management believes is the most reflective of the underlying loan losses being estimated.Changes in the amount of each component of the allowance for loan losses are directionally consistent with changes in the observable data and corresponding analyses.Some of the components that management factors in are current economic conditions, loan growth assumptions, credit concentrations, and levels of nonperforming loans. A key element of the methodology for determining the allowance for loan losses is the Company’s credit-risk-evaluation process, which includes credit-risk grading of individual commercial loans.Loans are assigned credit-risk grades based on an internal assessment of conditions that affect a borrower’s ability to meet its contractual obligation under the loan agreement.The assessment process includes reviewing a borrower’s current financial information, historical payment experience, credit documentation, public information, and other information specific to each individual borrower.Certain commercial loans are reviewed on an annual or rotational basis or as management becomes aware of information affecting a borrower’s ability to fulfill its obligation. Funds generated in 2011 from deposit growth and operations were partially deployed to reduce amortizing Federal Home Loan Bank advances by approximately $228,000, and retire short-term borrowings by $2.6 million, or 73.6%. Shareholders’ equity increased by approximately $1.5 million during 2011, totaling $45.2 million at year-end, as compared to $43.7 million at December 31, 2010. The growth in shareholders’ equity during 2011 was comprised of period earnings of $2.9 million and an increase of $782,000 in accumulated other comprehensive income, which were partially offset by payment of $1.9 million in cash dividends and $238,000 of treasury stock purchases. The Company purchases treasury stock pursuant to financial objectives and guidelines set forth in its strategic planning process. 5 The following table sets forth, for the periods indicated, information regarding the total dollar amounts of interest income from average interest-earning assets and the resulting yields, the total dollar amount of interest expense on average interest-bearing liabilities and the resulting rate paid, net interest income, interest rate spread and the net yield on interest-earning assets (dollars in thousands): Average Balance Sheet and Net Interest Analysis For the Year Ended December 31 Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Assets Interest-earning assets: Loans (1)(2) $ $ % $ $ % $ $ % Securities - taxable (3) % % % Securities – nontaxable % % % Securities – equity (3)(4) 86 % 84 % % Federal funds sold 4 % 9 % 9 % Due from Federal Reserve Bank % 99 % 41 % Total interest - earnings assets % % % Noninterest-earning assets Cash and due from other institutions Premises and equipment, net Accrued interest receivable Other assets Less allowance for loan losses ) ) ) Total $ $ $ Liabilities and Shareholders’ Equity Interest-bearing liabilities: Interest-bearing demand 44 % 42 % 40 % Money market accounts % % % Savings deposits % % % Time deposits % % % Short-term borrowings 6 % 10 % 12 % 6 Average Balance Sheet and Net Interest Analysis (Continued) For the Year Ended December 31 Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Federal Home Loan Bank Advances 34 % 56 % 90 % Total interest-bearing liabilities % % % Noninterest-bearing liabilities: Demand deposits Accrued expenses and other liabilities Shareholders’ equity Total $ $ $ Net interest income $ $ $ Interest rate spread (5) % % % Net yield on interest-earning assets (6) % % % The weighted average loan amounts outstanding are net of deferred loan origination fees. Nonaccrual loans are included in loan totals and do not have a material impact on the information presented. Average balance is computed using the carrying value of securities.The average yield has been computed using the historical amortized cost average balance for available for sale securities. Equity securities are comprised of common stock of the Federal Home Loan Bank, Federal Reserve Bank, and Great Lakes Bankers’ Bank. Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. Net yield on interest-earning assets represents net interest income as a percentage of average interest-earning assets. 7 Rate/Volume Analysis The table below sets forth certain information regarding changes in interest income and interest expense of the Company for the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (changes in average volume multiplied by old rate) and (ii) changes in rates (changes in rate multiplied by old average volume).Changes which are not solely attributable to rate or volume are allocated to changes in rate due to rate sensitivity of interest-earning assets and interest-bearing liabilities (dollars in thousands). 2011 Compared to 2010 2010 Compared to 2009 Increase (Decrease) Due To Increase (Decrease) Due To Volume Rate Net Volume Rate Net Interest income Loans $ $ ) $ ) $ $ ) $ ) Securities-taxable ) 71 69 ) ) Securities-nontaxable ) (3 ) ) 72 Securities-equities - 2 2 7 ) ) Federal funds sold (2
